Name: Commission Regulation (EC) NoÃ 954/2009 of 13Ã October 2009 amending for the 114th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 14.10.2009 EN Official Journal of the European Union L 269/20 COMMISSION REGULATION (EC) No 954/2009 of 13 October 2009 amending for the 114th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular the first indent of Article 7(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. It includes Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and Mr Faraj Faraj Hussein Al-Saidi, who were listed in 2002 (2) and 2003 (3), respectively. (2) Each natural person concerned challenged the listing decision made as regards him. The Court of First Instance rejected their challenges (4). Appeals against the judgments of the Court of First Instance are pending in the Court of Justice (5). (3) Following recent case-law of the Court of Justice (6), the UN Al Qaida and Taliban Sanctions Committee provided, in spring 2009, the grounds for its decisions listing Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and Mr Faraj Faraj Hussein Al-Saidi. The Commission has published notices (7) for the attention of the person concerned to inform them that the UN Al Qaida and Taliban Sanctions Committee had provided the grounds for their listing, which would be communicated upon request with a view to giving them the opportunity to make his point of view on these grounds known. Communications were sent to the addresses included in the relevant entries. Furthermore, by communications dated 24 June 2009, the grounds for listing were notified to either person concerned, at the address of his lawyer, in order to give them the opportunity to comment on these grounds and to make their point of view known. (4) The Commission has received comments from Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and from Mr Faraj Faraj Hussein Al-Saidi and examined these comments. (5) The list of persons, groups and entities to whom the freezing of funds and economic resources should apply, drawn up by the UN Al Qaida and Taliban Sanctions Committee, currently comprises Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and Mr Faraj Faraj Hussein Al-Saidi. (6) After having carefully considered the comments received from Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi in a letter dated 23 July 2009, and given the preventive nature of the freezing of funds and economic resources, the Commission considers that the listing of Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi is justified for reasons of his association with the Al-Qaida network. (7) After having carefully considered the comments received from Mr Faraj Faraj Hussein Al-Saidi in a letter dated 16 July 2009, and given the preventive nature of the freezing of funds and economic resources, the Commission considers the listing of Mr Faraj Faraj Hussein Al-Saidi is justified for reasons of his association with the Al-Qaida network. (8) In view of this, the listing decisions concerning Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and Mr Faraj Faraj Hussein Al-Saidi should be replaced by new decisions confirming their inclusion in Annex I to Regulation (EC) No 881/2002. (9) These new decisions should apply from 30 May 2002 as regards Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and from 21 November 2003 as regards Mr Faraj Faraj Hussein Al-Saidi, given the preventive nature and objectives of the freezing of funds and economic resources under Regulation (EC) No 881/2002 and the need to protect legitimate interests of the economic operators, who have been relying on the decisions made in 2002 and 2003. (10) The Sanctions Committee amended the identifying data concerning Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi on 16 September 2008 and 23 March 2009. The published information (8) concerning Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi should therefore be updated. (11) The Sanctions Committee amended the identifying data concerning Mr Faraj Faraj Hussein Al-Saidi on 11 August 2008, 30 January 2009 and 13 February 2009. The published information (9) concerning Mr Faraj Faraj Hussein Al-Saidi should therefore be updated, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 30 May 2002 as regards Mr Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and from 21 November 2003 as regards Mr Faraj Faraj Hussein Al-Saidi. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2009. For the Commission Karel KOVANDA Acting Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Regulation (EC) No 881/2002. (3) Commission Regulation (EC) No 2049/2003 (OJ L 303, 21.11.2003, p. 20). (4) Cases T-253/02 and T-49/04, respectively. (5) Cases C-403/06 P and C-399/06 P, respectively. (6) Judgment of 3 September 2008 in Joined Cases C-402/05 P and C-415/05 P, Yassin Abdullah Kadi and Al Barakaat International Foundation v Council of the European Union and Commission of the European Communities [2008] ECR I-6351. (7) OJ C 145, 25.6.2009, p. 21, and OJ C 105, 7.5.2009, p. 31. (8) Commission Regulation (EC) No 1210/2006 (OJ L 219, 10.8.2006, p. 14). (9) Commission Regulation (EC) No 46/2008 (OJ L 16, 19.1.2008, p. 11). ANNEX In Annex I to Regulation (EC) No 881/2002, the entries concerning Shafiq Ben Mohamed Ben Mohamed Al-Ayadi and Faraj Faraj Hussein Al-Saidi under the heading Natural persons are confirmed and amended to read as follows: 1. Shafiq Ben Mohamed Ben Mohamed Al-Ayadi (alias (a) Ayadi Chafiq Bin Muhammad; (b) Ben Muhammad Ayadi Chafik; (c) Ben Muhammad Aiadi; (d) Ben Muhammad Aiady; (e) Ayadi Shafig Ben Mohamed; (f) Ayadi Chafig Ben Mohamed; (g) Chafiq Ayadi; (h) Chafik Ayadi; (i) Ayadi Chafiq; (j) Ayadi Chafik; (k) Ajadi Chafik; (l) Abou El Baraa). Address: (a) Helene Meyer Ring 10-1415-80809, Munich, Germany; (b) 129 Park Road, London NW8, England; (c) 28 ChaussÃ ©e de Lille, Mouscron, Belgium; (d) 20 Provare Street Sarajevo, Bosnia and Herzegovina (last registered address in Bosnia); (e) Dublin, Ireland. Date of birth: (a) 21.3.1963; (b) 21.1.1963. Place of birth: Sfax, Tunisia. Nationality: Tunisian. Passport No: (a) E423362 (Tunisian passport issued in Islamabad on 15.5.1988, expired on 14.5.1993); (b) 0841438 (Bosnia and Herzegovina passport issued on 30.12.1998, expired on 30.12.2003); (c) 0898813 (Bosnia and Herzegovina passport, issued on 30.12.1999 in Sarajevo, Bosnia and Herzegovina); (d) 3449252 (Bosnia and Herzegovina passport issued on 30.5.2001 by the Consular Office of Bosnia and Herzegovina in London, expired on 30.5.2006). National identification No: 1292931. Other information: (a) Belgian address above is a PO Box. Belgian authorities state that this person never resided in Belgium; (b) Reportedly living in Dublin, Ireland; (c) Fathers name is Mohamed, mothers name is Medina Abid; (d) Associated with Al-Haramain Islamic Foundation; (e) Bosnia and Herzegovina citizenship withdrawn in July 2006 and he has no valid Bosnia and Herzegovina identification document. Date of designation referred to in Article 2a(4)(b): 17.10.2001. 2. Faraj Faraj Hussein Al-Saidi (alias (a) Mohamed Abdulla Imad; (b) Muhamad Abdullah Imad; (c) Imad Mouhamed Abdellah; (d) Faraj Farj Hassan Al Saadi; (e) Hamza Al Libi; (f) Abdallah Abd al-Rahim). Address: (a) Leicester, United Kingdom (as at January 2009); (b) Viale Bligny 42, Milan, Italy (Imad Mouhamed Abdellah). Date of birth: 28.11.1980. Place of birth: (a) Libyan Arab Jamahiriya; (b) Gaza (Mohamed Abdulla Imad); (c) Jordan (Muhamad Abdullah Imad); (d) Palestine (Imad Mouhamed Abdellah). Nationality: Libyan. Other information: Resident in the United Kingdom as at January 2009. Date of designation referred to in Article 2a(4)(b): 12.11.2003.